Case 20-12591-elf          Doc 15       Filed 06/23/20 Entered 06/23/20 15:56:59                   Desc Main
                                        Document      Page 1 of 2



 IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
                 DISTRICT OF PENNSYLVANIA
In re:

EDITH M. CHEW,                                                  :           CHAPTER 13
      Debtor
                                                                :     BANKRUPTCY NO. 20-12591
EDITH M. CHEW,
      Plaintiff

                 v.

USAA FEDERAL SAVING BANK,
      Defendants                                                :       ADVERSARY NO. 20-


                                               COMPLAINT

1) This is an action by the Debtor to determine the validity and extent of a lien of the Defendants
on the Debtor’s motor vehicle..

2) Jurisdiction of this court to hear this proceeding is conferred by 28 U.S.C.section
1334(b).This is a core proceeding because it concerns administration of the Debtor’s estate, it
seeks to determine the validity of liens, and it affects the adjustment of the debtor-creditor
relationship, pursuant to 28 U.S.C. sections 157(b)(2)(A, (K), and (O).
3) The Plaintiff in this proceeding is EDITH M. CHEW (“the Debtor”), an adult individual residing at 206 Gulph
Creek Road, Wayne, PA. 19087, who is the Debtor in the underlying Chapter 13 bankruptcy case.

4) The Defendant is USAA FEDERAL SAVINGS BANK, which has designated its address, in a
proof of claim in a prior bankruptcy case of the Debtor as c/o Weinstein & Riley, PS, 2001
Western Avenue, Seattle, WA 98121.

5) The Debtor financed the purchase of a 2015 Volvo Station Wagon (“the Vehicle”) through
the Defendant by a loan made on December 1, 2014.

6) The present value of the Vehicle is $15,000.$23,257.55

7) The Defendant has filed a proof of claim in the amount of $23,257.55 in the Debtor’s prior
bankruptcy case.

8) In fact, however, the actual security interests of or held by the Defendant in the Vehicle is in
fact no more than $15,000 and should in fact be valued at that amount in this bankruptcy case. ,



                                                        1
Case 20-12591-elf     Doc 15     Filed 06/23/20 Entered 06/23/20 15:56:59         Desc Main
                                 Document      Page 2 of 2



      WHEREFORE, the Plaintiff requests this court to enter an Order fixing the value of the
Defendant’s security interest in the Vehicle at no more than $15,000.



                                           _____________________________________
                                           /s/ DAVID A. SCHOLL
                                           512 Hoffman Street
                                           Philadelphia, PA. 19148
                                           (610)-550-1765
'                                          Attorney for Debtor




                                              2
